Gibson, 0. J.
The judgment in the Circuit Court of the United States bound the lands both in Butlfer and Mercer counties. Logan, who had purchased the land in Butler county, was compelled to pay the debt, in order to save it from execution ; and, if there was no more in the case, he would doubtless be entitled to be substituted for the judgment creditor — not only on the principle of Naylor v. Stanley, but according to Evelyn v. Evelyn, 2 P. Wms. 664, because the land, in respect to which he was debtor, was no more than surety for McGill’s personal debt. That would have given him an equity against McGill, or any one standing in his place. But it is a part of the case, that Logan retains part of the purchase-money to reimburse what he paid in discharge of the encumbrance. He has, therefore, no equity to come upon the lands in the hands of the subsequent terfe-tenants. But the bond by which the purchase-money is secured has been assigned by McGill to Ayers, who turns out to be the real party to be benefited by the subrogation. But he stands exactly in the place of McGill; and to substitute Logan, or any other man of straw, for him, would be as absurd as to substitute McGill, whom he represents, as plaintiff in a judgment against himself. It is settled that the assignment of a bond, whether legal or equitable, puts the assignee in the place of the .assignor, unless the obligee has done some act to induce the assignee to pay his money on the foot of the assignment — such as representing that no defence would be made, or keeping secret an agreement not to enter up judgment. These are special circumstances which have been allowed to take a case out of the rule; but, to create a particular equity, they must be shown. Nothing was shown in this case, and substitution was properly withheld.
Decree aflirmed.